Notice of Allowance

Response to Arguments

Applicant’s arguments filed on June 28, 2022, with respect to claim(s) 1-20 have been fully considered [see applicant’s arguments pg. 12 last paragraph]. 

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1. (Currently Amended) A method, comprising: 
obtaining, by a computer processor, a request to determine automatically a depth of a formation top for a first well in a geological region of interest; 
obtaining, by the computer processor, at least one well log regarding the first well and a plurality of well logs regarding a plurality of wells, wherein the plurality of well logs regarding the plurality of wells are acquired in the geological region of interest; 
determining, by the computer processor, a plurality of depth values using the plurality of well logs regarding the plurality of wells and a statistical interpolation method, wherein the plurality of depth values describe locations of formation tops interpolated between a plurality of acquired formation top depths; 
determining, by the computer processor, a final depth value of the formation top for the first well using the plurality of depth values and a searching method, 
generating a plurality of log correlation scores based on the first well and the plurality of wells, and a total number of logs in each of the plurality of well logs regarding the plurality of wells; and 
generating a plurality of top correlation scores based on a normalized sum of the plurality of log correlation scores with respect to a predetermined log list, 
wherein the plurality of top correlation scores are used by the searching method to determine the final depth value.

9. (Currently Amended) A reservoir system, comprising: 
a logging system coupled to a plurality of logging tools and a first well in a geological region of interest; 
a reservoir simulator comprising a computer processor, wherein the reservoir simulator is coupled to the logging system and comprises functionality for: 
obtaining a request to determine automatically a depth of a formation top for the first well; 
obtaining, using the logging system, at least one well log regarding the first well; 
obtaining a plurality of well logs regarding a plurality of wells, wherein the plurality of well logs regarding the plurality of wells are acquired in the geological region of interest; 
determining a plurality of depth values using the plurality of well logs regarding the plurality of wells and a statistical interpolation method, wherein the plurality of depth values describe locations of formation tops interpolated between a plurality of acquired formation top depths; 
determining a final depth value of the formation top for the first well using the plurality of depth values and a searching method; 
determining an initial depth value from among the plurality of depth values for a first iteration of an optimization process; 42774654Application No. 16/862,691Docket No.: 18733-068001 Amendment dated June 28, 2022 Reply to Office Action of March 28, 2022 
generating a plurality of top correlation scores using a plurality of log correlation scores based on the at least one well log regarding the first well and the plurality of well logs regarding the plurality of wells; 
determining whether a highest top correlation score among the plurality of top correlation scores satisfies a stopping criterion; and 
determining, in response to the highest top correlation score failing to satisfy the stopping criterion, a different depth value among the plurality of depth values, 
wherein the different depth value is used in a second iteration of the optimization process.

14. (Currently Amended) The reservoir system of claim 9, wherein the reservoir simulator further comprises functionality for: 
generating a plurality of log correlation scores based on the first well and the plurality of wells, and a total number of logs in each of the plurality of well logs regarding the plurality of wells; and 
generating a plurality of top correlation scores based on a normalized sum of the plurality of log correlation scores with respect to a predetermined log list, 
wherein the plurality of top correlation scores are used by the searching method to determine the final depth value.  

15. (Currently Amended) A non-transitory computer readable medium storing instructions executable by a computer processor, the instructions comprising functionality for: 
obtaining a request to determine automatically a depth of a formation top for a first well in a geological region of interest; 
obtaining at least one well log regarding the first well and a plurality of well logs regarding a plurality of wells, wherein the plurality of well logs regarding the plurality of wells are acquired in the geological region of interest; 
determining a plurality of depth values using the plurality of well logs regarding the plurality of wells and a statistical interpolation method, wherein the plurality of depth values describe locations of formation tops interpolated between a plurality of acquired formation top depths; 
determining a final depth value of the formation top for the first well using the plurality of depth values and a searching method; 
determining an initial depth value from among the plurality of depth values for a first iteration of an optimization process; 
generating a plurality of top correlation scores using a plurality of log correlation scores based on the at least one well log regarding the first well and the plurality of well logs regarding the plurality of wells; 
determining whether a highest top correlation score among the plurality of top correlation scores satisfies a stopping criterion; and 42774656Application No. 16/862,691Docket No.: 18733-068001 Amendment dated June 28, 2022 Reply to Office Action of March 28, 2022 
determining, in response to the highest top correlation score failing to satisfy the stopping criterion, a different depth value among the plurality of depth values, 
wherein the different depth value is used in a second iteration of the optimization process.

20. (Currently Amended) The non-transitory computer readable medium of claim 15, wherein the instructions further comprise functionality for: 
generating a plurality of log correlation scores based on the first well and the plurality of wells, and a total number of logs in each of the plurality of well logs regarding the plurality of wells; and 42774657Application No. 16/862,691Docket No.: 18733-068001 Amendment dated June 28, 2022 Reply to Office Action of March 28, 2022 
generating a plurality of top correlation scores based on a normalized sum of the plurality of log correlation scores with respect to a predetermined log list, 
wherein the plurality of top correlation scores are used by the searching method to determine the final depth value.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

In regards to claim 1, the claim was amended with limitations of claim 3 which had allowable subject matter. Therefore, the claim is allowed for the reasons provided for claim 3 in the office action mailed on March 28, 2022. 

In regards to claim 9, the claim was amended with limitations of claim 11 which had allowable subject matter. Therefore, the claim is allowed for the reasons provided for claim 11 in the office action mailed on March 28, 2022. 

In regards to claim 15, the claim was amended with limitations of claim 17 which had allowable subject matter. Therefore, the claim is allowed for the reasons provided for claim 17 in the office action mailed on March 28, 2022. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either PAIR or Public PAIR. Status information for unpublished applications is available through Private Pair only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on how to access to Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN US OR CANADA) or (571)272-1000. 

/FRANKLIN D BALSECA/Examiner, Art Unit 2685